 POLETTI'S RESTAURANTS.M.C. Rest. Corp. d/b/a Poletti's Restaurant andLocal 6, International Federation of HealthProfessionals, ILA, AF-CIO and VladimirKrull. Cases 2-CA-17482 and 2-CA-17546April 23, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn November 4, 1981, Administrative LawJudge Benjamin Schlesinger issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, S.M.C. Rest.Corp. d/b/a Poletti's Restaurant, New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.'The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Applying the standard for broad cease-and-desist orders established inHickmota Foods. Inc., 242 NLRB 1357 (1979), we find that the Respond-ent's misconduct was sufficiently egregious and widespread as to demon-strate a general disregard for the employees' fundamental statutory rights.Accordingly, we adopt the Administrative Law Judge's recommendationof a broad cease-and-desist order.DECISIONPRELIMINARY STATEMENTBENJAMIN SCHLESINGER, Administrative Law Judge:This proceeding was heard by me on June 23-24 andJuly 20-22, 1981, in New York, New York, on a consoli-dated complaint which alleges that Respondent S.M.C.Rest. Corp. d/b/a Poletti's Restaurant violated Section8(a)(1) of the National Labor Relations Act, as amended,29 U.S.C. § 151, et seq., by engaging, inter alia, in inter-rogation, threats of closure, and encouragement of em-261 NLRB No. 51ployees to abandon their support of Local 6, Internation-al Federation of Health Professionals ILA, AFL-CIO(Union), once it learned in August 19801 that its employ-ees had requested the Union to represent them; violatedSection 8(aX3) and (1) by laying off all its employees for2-1/2 weeks commencing on August 16; and violatedSection 8(a)(3) and (1) by engaging in other violations ofemployees' Section 7 rights during and after the layoffand by discharging employee Vladimir Krull, the leaderof the employees' organizational efforts.2The complaintfurther alleges that Respondent refused to recognize theUnion as the employees' representative in violation ofSection 8(a)(5) and (1) and that Respondent's conduct isso serious that a bargaining order should issue pursuantto N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618(1969).Upon the entire record,3including my consideration ofthe briefs filed by the General Counsel and Respondentand particularly my observation of the demeanor of thewitnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONI find, as Respondent admits, that it is a New Yorkcorporation with an office and place of business in NewYork, New York, where it is engaged in the operation ofa public restaurant selling food and beverages. Respond-ent and J.L.W. Restaurant Inc. d/b/a Duff's Restaurant,also located in New York, which engages in the restau-rant business, are affiliated business enterprises withcommon officers, ownership, directors, management, andsupervision; have formulated and administered acommon labor policy affecting employees of the two res-taurants and have interchanged personnel with eachother; and, by virtue thereof, they constitute a single in-tegrated business enterprise and a single employer withinthe meaning of the Act. As such, they annually derivegross revenues in excess of $500,000 and have purchasedand received at their facilities products, goods, and mate-rials valued in excess of $50,000 from other enterpriseswithin the State of New York which in turn receiveproducts, goods, and materials directly from points out-side the State of New York. I conclude, as Respondentadmits, that it is and has been at all times material hereinan employer within the meaning of Section 2(2), (6), and(7) of the Act.Further, I conclude, as Respondent admits, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act and that the following employees ofRespondent constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All dates herein refer to the year 1980 unless otherwise stated.'The docket entries are as follows: The charge in Case 2-CA-17482was filed by the Union on August 19 and was amended on September 1I.The charge in Case 2-CA-17546 was filed by Krull on September 22. Aconsolidated complaint issued on October 31 and was amended in variousrespects at the hearing.s Respondent moved to correct the official transcript in certain re-spects. There being no opposition, the motion is granted and the tran-script is amended accordingly.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time waiters, busboys,bartenders, cooks, salad people, general kitchenhelp, dishwashers, and porters employed by Re-spondent at its facility, but excluding all other em-ployees, guards, and supervisors as defined in theAct.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Statement; CredibilityThe following recital of facts is amalgam of the testi-mony of primarily employees Krull, Angel Maldonado,and Grant Hungerford and Respondent's Night ManagerSalvatore DeLise, who generally corroborated the gist ofmuch of the employees' testimony and admitted to con-duct which occurred prior to the layoff which, there canbe little doubt, violated the Act. I find that some of thedates and timing were inaccurately stated by some of thewitnesses and, therefore, have followed the sequence ofevents which probability dictates. Further, althoughDeLise and General Manager Barbara Trocchia denied anumber of the unfair labor practices occurring bothbefore and after the layoff, I find, from the failure of Re-spondent's owner, James Wilcoxen, to testify and fromthe patently improbable and contradictory testimony ofTrocchia about Respondent's motivation for the layoff,that the employees' narration of the events at issue wasmore truthful and have generally credited it.B. The FactsIn the latter half of July, DeLise announced to thewaitcrs and busboys that they would thereafter be re-quired to pay 5 percent of their tips to management.Krull protested, but DeLise said that it was not up tohim to decide. Employee Hungerford was chosen by theemployees to speak to Wilcoxen; and, when that provedunsuccessful, Krull mentioned to the employees that per-haps their best course was to get a union to help them.Krull spoke to a union representative and, pursuant tohis instructions, obtained signatures of the employees ona petition. 4 When he had obtained a sufficient number, hegave the petition to the union representative, who wentto the restaurant on Monday, August II, to see Wil-coxen. He was not in his office, but he saw Trocchia,told her that he was a union organizer, left his card, andasked her to have Wilcoxen call him. Having receivedno call by Tuesday, August 12, he sent a mailgram toRespondent demanding recognition.When DeLise reported for work that day, Trocchiatold him excitedly that a union organizer had come tothe restaurant the prior day. DeLise stated that he foundthat "very strange" and that he would certainly like tofind out about it. And, true to his word, he tried to; andthus, Respondent embarked upon a series of unfair laborpractices, commencing with DeLise calling a meeting ofhis staff that afternoon at which he announced hisknowledge of the Union and threatened that the employ-ees were going to lose their jobs, that Wilcoxen was'The petition stated: "We hereby designate Local 6, ILA, AFL-CIOas exclusive bargaining agent regarding wage, fringe benefits, and work-ing conditions."very rich and did not care if the restaurant closed, andthat it would close unless the employees signed a petitionagainst the Union.5DeLise questioned the employees asto why they wanted a union; and Krull answered thatthe employees wanted better benefits and the 5 percentof tips they would be losing. DeLise said that that wastoo little to concern themselves about-in any event, therestaurant did not make enough money, it could notafford a union, and Wilcoxen would not put more moneyinto it.The following afternoon, Wednesday, August 13,DeLise told Krull that he was against the Union andasked why Krull did not discuss the Union before hesigned the petition. DeLise indicated his great surprisethat Krull would seek the aid of the Union, stating thatemployee grievances could be settled without the peti-tion, which made him look bad before the restaurant'smanagement. In this same period of time, DeLise toldHungerford that he wished that the employees had cometo him first so that he could advise them what "thisreally means" and told Hungerford that the employeeshad made a "big mistake."On Thursday evening, another staff meeting was held.Respondent's attorney (not its present counsel) statedthat the Union would not help the employees and that, ifRespondent wanted to take a percentage of employees'tips, the Union could do nothing about it. Further, it wasagainst the law for him to make any promises aboutbenefits but he could do so if the employees signed a pe-tition getting rid of the Union; and, if the employeeswere not satisfied with what Respondent then had tooffer them, they could bring the Union back.6A day later, Krull met with Wilcoxen in his office, atwhich waiter Orlando Ronchaquira and Trocchia werealso present. Wilcoxen stated that he had called in thetwo employees because they had been employed thelongest; and he restated his attorney's argument that, al-though he could not make promises to the employees, ifthey signed a petition denouncing the Union, he coulddiscuss benefits. When Krull protested that changes inconditions of employment would not occur without theUnion, Wilcoxen stated that the 5-percent deduction wasto cover deductions made by credit card companieswhen customers charged tips and that the restaurant wasnot making enough money. Wilcoxen asked Krull andRonchaquira to talk the other kitchen help into gettingrid of the Union and stated that he would discuss bene-fits only after the petition was signed. He added that hecould not afford a union, that the restaurant could notoperate that way, and that he would have to close. Krulltestified that, after this meeting, he told the other em-I This meeting was held the day before Respondent had received theUnion's mailgram. Although there is no record evidence of how DeLisewould have known that the employees had signed a petition, several em-ployees testified that DeLise also asked the employees to revoke their pe-tition. It is unnecessary to decide whether their testimony was accurate.' Trocchia testified that the meeting was called only for the purposethat the attorney could advise the employees that he could not talk tothem because they had a union. Why the employees would be collectedtogether so that they could be informed that they could not be talked towas unexplained and unexplicable. I do not credit her.314 POLETTI'S RESTAURANTployees what Wilcoxen wanted and that, if the employ-ees wanted to do so, they could sign the petition.Although I have some reservations about Krull's nar-ration of this meeting, which was not corroborated byRonchaquira, I am mindful that, although Trocchiadenied these threats and promises, her testimony was notcorroborated by Wilcoxen who, unlike Ronchaquira, didnot testify herein. The claim of Krull that Wilcoxen ex-plained Respondent's decision to deduct 5 percent (notmentioned by Trocchia) is entirely reasonable. Finally,notwithstanding Trocchia's denial of the threat to close,I find that such threat was made (especially since DeLiseconceded that he made such a threat at the first meeting)and credit Krull's narration in its entirety, particularlybecause the threat was effected the following night bythe closing of the restaurant, allegedly for vacation.Earlier that Saturday, the employees set the tables inthe dining room and served the customers and, at theend of the evening, they commenced cleaning the tables,just as usual. But, different from other nights, Wilcoxenbegan removing pictures from the walls and taking themto his office downstairs, the bartenders began carryingliquor bottles from the bar to the office and, as employ-ees were leaving, DeLise announced to them that theywere to return to the restaurant on Wednesday to pickup their checks.Thus, the restaurant closed, without notice and with-out the employees being advised that the closing wasneither permanent nor temporary not unrelated to Re-spondent's threats of the past 4 days. To the contrary,Hungerford was told by DeLise that the restaurant wasclosing and that, when he came for his check onWednesday, he would see if anything had changed atthat time. Respondent contends that the closing wasmerely for vacation and to make various necessary re-pairs and cosmetic alterations to the restaurant. Thesereasons are mere afterthoughts in an attempt to concealwhat is a patent violation of Section 8(aX3) of the Act. Itis true that the kitchen was painted, stalls in the diningroom were cleaned and waxed, and other miscellaneouswork was done during the 2-1/2 weeks the restaurant re-mained closed, but in no event was the closing intendedfor such purpose. DeLise admitted that he was advisedof the closing only that Saturday evening, in direct con-tradiction to Trocchia, who stated that she had advisedDeLise days before. Only after Wilcoxen had told him ofthe decision did DeLise suggest that, as long as the res-taurant would be closed, there were certain tasks thatcould be accomplished during that period; and it wasonly then that Wilcoxen agreed.8No materials had beenpurchased specially for the repairs before Wilcoxen's de-cision was made; and it was only later that DeLise pur-chased the supplies necessary to do the nominal workthat was eventually performed.9' The complaint alleges that at this meeting Wilcoxen interrogated em-ployees regarding their sympathies for and activities on behalf of theUnion. I find no evidence of any interrogation in this conversation anddismiss that allegation.I I discredit DeLise's later testimony that he told Wilcoxen of the sug-gested alterations and repairs prior to Wilcoxen's decision to close therestaurant.'Much of Trocchia's testimony on cross-examination was contrivedand unsupported. In particular, I find that she falsely expanded on herTrocchia's testimony is further at odds with DeLise'sregarding whether the restaurant business was slow inAugust. She said it was, citing figures from the 2 prioryears (but not producing documentary proof thereof).Conspicuously absent from her testimony was that busi-ness was slow in August 1980, the material period, and Icredit DeLise and most of the employees who testifiedthat business was normal. Finally, Trocchia attempted tojustify the closing on the ground that, in addition to theneeded repairs, she and Wilcoxen badly needed a vaca-tion.10Yet, that was never announced to the employeesin advance of the closing; indeed, a "vacation" was notmentioned to them late that Saturday evening when theywere told to pick up their checks the following Wednes-day. If the closing were as innocent as Trocchia stated,surely it is probable that the closing of the restaurant andthe duration of the closing would have been announcedbeforehand. That was not done, leaving the factual pat-tern in this proceeding with (1) union organization; (2)interrogation, promise of benefits, and threats to closebecause of the Union; and (3) closing of the restaurantwhich had never before been closed-all within 5 days-a pattern which smacks of a callous attempt to crush theemployees' union activities in violation of Section 8(aX3)of the Act. I so conclude.During those 2 weeks, and even afterwards, Respond-ent kept up its pressures upon employees. In a telephoneconversation with Krull, DeLise denied any knowledgeof when the restaurant would reopen and asked Krullwhether he knew, in an attempt, I find, to ascertainwhether the employees were ready then to disassociatethemselves from the Union. DeLise added that it was theemployees' mistake to organize; that they should haveconsulted him first; and that he would like to find outwho was the leader, although he thought he knew."When employees reported to the restaurant on August20 for their pay, DeLise, not indicating anything aboutthe future of the restaurant or their employment, askedthe employees whether "anything had changed; ifanyone had anything to say"-all in an effort to seewhether the restaurant closing had had its desired effectof discouraging the employees' union support.When DeLise paid Maldonado that day, he asked Mal-donado (in the presence of both Trocchia and Wilcoxen)to talk the employees out of their union petition. Later,before the restaurant reopened, DeLise telephoned Mal-donado and asked him to revoke the petition, noting thatother employees were professional people who could getemployment elsewhere, but Maldonado, as a busboy,could not.Hungerford received two telephone calls from DeLiseduring the closing. On or about August 19, DeLise toldallegation that outside contractors were consulted for estimates. Respond-ent failed to introduce any documents (contractor's estimates, receipts formaterials and supplies) which might support some of its claims.'0 Despite the urgent need for a vacation, Trocchia expanded upon hercleanup assignments while the restaurant was closed. In contrast, DeLisetestified that Trocchia was rarely seen." DeLise denied that this conversation took place, testifying that healready knew that Krull was the leader. However, Hungerford's earlierrepresentation of employees' grievances also pinpointed him as a "leader"and I do not find Krull's testimony improbable.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHungerford that the employees had made a big mistake;that all they thought about was themselves; and that theydid not realize that they were putting many people outof work. DeLise told Hungerford that he wanted to findout who was behind the union organizing drive. In asecond call, DeLise asked who started the Union, got thepetition, and spread it around. Hungerford apparentlydid not reply to DeLise's questions. Instead, he askedDeLise when the restaurant would reopen. DeLise saidthat he did not know.Martin Vasquez, one of Respondent's three cooks, wascalled by chef Frank Magnotta, an admitted supervisor,asking him whether he would like to return to workwhen the restaurant reopened. Vasquez refused, unlesshe got a $25 raise. Magnotta relayed a message fromDeLise for Vasquez to come to the restaurant and hewould talk to the "boss." The three cooks, Vasquez,Julio Uzhca, and Raul Dominguez went to the restaurantbefore September 3 and met Magnotta, who stated thathe had talked with the "boss" and that the cooks couldget the raise they requested. They received the raise thefirst week that the restaurant reopened.On September 3, when the restaurant reopened, Wil-coxen held a meeting of employees, to whom he statedthat 5 percent would not be deducted from employees'tips; but there was now a real war, that the employeesshould prepare their "ass" for it, and that from now onthe restaurant employees would no longer be permittedto eat desserts. DeLise admitted that he never deniedemployees' requests for desserts before, and denied thatthese threats were made. In light of Wilcoxen's failure totestify and deny these threats, I find a violation of Sec-tion 8(a)(l). For similar reasons, to wit, the failure ofchef Magnotta to testify, I credit Vasquez' testimony thatshortly after the restaurant reopened, Magnotta interro-gated him about the signatories to the petition, to whichVasquez truthfully replied that he and the other twocooks signed it.On September 16, Krull was fired. The testimony wasin conflict as to what Krull did, but not as to what start-ed the incident. Apparently, DeLise had an argumentwith Wilcoxen in his office and was told to take off for 2days. DeLise went upstairs to the dining room and ac-cused (according to Krull) Krull, who was setting uptables, and (according to DeLise) "these problems we'vebeen having here" of causing him to be sent home. Atany rate, threatening Krull, DeLise either grabbed Krullby the neck (Krull) or by the shoulders (DeLise) andshook him, stating that he would like to kill (Krull) orstrangle (DeLise) him. DeLise then stopped his assaultand walked toward the kitchen. According to Krull,DeLise went over to another employee, Theodora Mi-chaels, and shook her. Wilcoxen then entered the diningroom and DeLise had an argument with him, noting thatWilcoxen was using him, the backbone of the restaurant,to increase business and now Krull was getting him fired.Krull denied this, stating that he could not, as a waiter,fire a boss. Trocchia was then in the dining room andcursed Krull and told him to shut up. Krull told her toshut up and said that he had nothing to say to her. Troc-chia made threatening motions toward Krull, whopushed her hands away. Wilcoxen came over andpunched Krull on the head and ear 3-4 times. Krull ranaway, while other employees and DeLise tried to re-strain Wilcoxen. Out on the street, Krull called thepolice, filed charges against Trocchia and Wilcoxen forassault, and then went to the hospital for X-rays.Trocchia's narration was entirely different. Hearing acommotion from the dining room, she came upstairsfrom the office, saw DeLise walking into the kitchencarrying a glass of water, and heard Krull hollering"crazy man ...shit ...madman." She told Krull tostop, that DeLise is the boss and Krull could not talk tohim that way. Krull then cursed Trocchia, who raisedher arm to protect herself; and Krull punched her in herribs on her left side. She went backwards and hit a table.Trocchia recalled that somebody screamed, "He hit her.He hit her." and recalled that Wilcoxen went after Krull.It is Krull's physical attack upon Trocchia, an incidentallegedly corroborated by Michael's testimony, that Re-spondent bases its defense that it did not violate Section8(a)(3) of the Act by discharging him.The resolution of these matters rests solely upon credi-bility. Krull's testimony is not wholly unsuspect. His dis-missal of Michaels as an imposter who was never em-ployed by Respondent is, I find, inaccurate. His filing ofassault and battery charges against Trocchia, when headmitted that Trocchia never touched him, and his claimthat DeLise attacked Michaels, when there is nothing inthis record to indicate why DeLise should have done so,indicates some propensity of Krull to stretch the truth tosuit his own needs. But, otherwise, his testimony wascorroborated by other witnesses and even in many re-spects by DeLise. It is clearly not beyond Krull's tem-perament to curse and fight, but I found him more proneto assume a fawning manner to protect himself, ratherthan the violence of which he was accused.Although there is little question that DeLise wentafter Krull-a violation of Section 8(a)(l)-there was nocorrobration from Michaels that Krull struck Trocchia.Indeed, Trocchia and Michaels are hopelessly at odds. IfTrocchia is to be believed, she was struck by Krull inher ribs on her left side and crashed backwards into atable. But Michaels saw less of a right hook, rather awrestling match, with Krull, facing Trocchia and withhis arms around her, beating her on her back just belowher neck, blows which would certainly cause Trocchiato fall forward (although Michaels testified that Trocchiafell backwards). What is equally important to the deter-mination of what happened is that Wilcoxen, who alleg-edly came to the "rescue" of Trocchia and, all agree,commenced punching Krull, never testified. Further, itwas Krull who left the restaurant and summoned thepolice, claiming that he had been attacked by Trocchiaand Wilcoxen. Respondent did not press a claim againstKrull, from which I infer that Krull's actions were moreplacid than Respondent would now have me believe.Finally, I note that Michaels was personally acquaint-ed with Trocchia, who was a good friend of Michaels'fiancee, and received her job in part because of that rela-tionship. Further, I generally discredit Trocchia, findingthat her testimony about the closing of the restaurant in-dicates a general disregard for candor. Relating to the316 POLETTI'S RESTAURANTSeptember 16 activities alone, I discredit the testimony ofboth her and DeLise regarding why DeLise had beensuspended for 2 days, a suspension, parenthetically,which was never carried out. According to both, De-Lise's earlier argument with Wilcoxen arose from Wil-coxen's desire to take away DeLise's prerogative overthe scheduling of employees. Why that argument wouldresult in DeLise's blaming Krull or the union activitiesfor his suspension will never be fully known, but it isprobably that, contrary to both DeLise and Trocchia,union activities were the subject of that discussion andthat DeLise was being asked to do something to Krull,to which DeLise took expection. Although I recognizethat this is surmise, I find Trocchia's testimony in thisregard improbable, and I am persuaded that her testimo-ny about the assault was similarly inflated and that Krulldid not punch her. I credit Krull that he feared that hewas going to be attacked by Trocchia and that he merelypushed Trocchia in self-defense. That was seized upon,amplified, and exaggerated by Respondent as an allegedreason22to discharge Krull because of his union activi-ties, in violation of Section 8(a)(3) and (1) of the Act. 3That Trocchia assaulted Krull is also complained of, amuch closer question. I find that she did not. Krull ad-mitted that she never hit him, but testified that she at-tempted to claw his eyes with her fingernails. If therewere a physical skirmish, I find it not only quite minorindeed, but also never really intended by Trocchia, orKrull in defense, and dismiss this allegation of the com-plaint.C. ConclusionsOtherwise, the allegations of the complaint have beenfully proved. The activity engaged in by Respondentwas flagrant and egregious. Although Respondent sub-mitted a lengthy brief in defense of its actions, only afew issues require discussion, and brief discussion at that.Respondent argues that the interrogations and threats ofclosing engaged in by DeLise did not violate the law be-cause they were, in essence, "friendly." That does notstate Board law, which focuses on whether the interro-gation may reasonably be said to have a tendency tocoerce an employee in the free exercise of his rightsunder the Act. El Rancho Market, 235 NLRB 468 (1978),enfd. 603 F.2d 223 (9th Cir. 1979); Quemetco, Inc., a sub-" I am cognizant of Wright Line, a Division of Wright Line. Inc., 251NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir. 1981), which requires theGeneral Counsel to make a prima facie showing to support an inferencethat the protected union activities of the employee involved was a "moti-vating factor" in the employer's decision to discipline him, a showingwhich the General Counsel has overwhelmingly met. The Board holdsthat, at that point, the burden shifts to the employer to demonstrate thatthe same action would have taken place even in the absence of the pro-tected or union activities. It is unclear, at present, what the Board re-quires in decisions of its administrative law judges when, as here, it is de-termined (notwithstanding Respondent's defense) that there was noreason for the discipline other than an illegal one. See, e.g., AmericanTool & Engineering Cao, Inc., 257 NLRB 608, fn. 4 (1981).i" Respondent's brief hints at a contention that Krull was not dis-charged, but left voluntarily. In light of DeLise's and Wilcoxen's attacksupon Krull, Krull had no reason to continue his employment and subjecthimself to further physical abuse. The actions of Respondent made it ex-tremely uncomfortable for him to remain and constitute a constructivedischarge.sidiary of RSR Corporation, 223 NLRB 470 (1976). 4AndI know of no authority whatsoever that would condonea threat to close because it was "friendly." Indeed,coming from a "friend," the threat would appear to beall the more urgent and coercive, because employeeswould know that the threat was real.'5I conclude thatthe interrogations and threats violated Section 8(a)(1) ofthe Act.Respondent also argues that its increase of the cooks'wages did not violate the Act. However, as discussedinfra, by August 13, Respondent was bound to bargainwith the Union as to rates of employees' pay. Its unilat-eral grant of increases violates Section 8(aX5) and (1) ofthe Act. Hedison Manufacturing Company, 249 NLRB791, 823 (1980), enfd. 643 F.2d 32 (Ist Cir. 1981). ' It fur-ther violates Section 8(a)(1) of the Act because it wasspecifically intended to discourage the cooks' union ad-herence by buying them off. N.L.R.B. v. Exchange PartsCo., 375 U.S. 405 (1964). I reject Respondent's claim thatthe raise was necessary in order to ensure the cooks'return to work. The "return" was caused initially by Re-spondent's illegal closing of the restaurant.Finally, Respondent argues that its encouragement ofemployees' revocation of union support is not an unfairlabor practice. However, in each instance, Respondent'sstatements were accompanied by implied promises ofbenefits or threats of loss of jobs; as such, they violateSection 8(a)(1) of the Act."7D. The Gissel Bargaining OrderGissel, 395 U.S. at 613-614, permits the Board to orderan employer to bargain with a union that has demon-strated majority strength prior to the commission of theunfair labor practices the order is meant to remedy. Anorder is appropriate only in "'exceptional' cases markedby 'outrageous' and 'pervasive' unfair labor practices"and "less extraordinary cases marked by less pervasivepractices which nonetheless still have the tendency toundermine majority strength and impede the electionprocesses." The General Counsel contends that this pro-ceeding falls within these categories.Respondent contends that the Union did not representa majority of Respondent's employees. The parties stipu-lated that there were 23 employees in the appropriateunit, and Respondent does not question that eight signedauthorization cards. Respondent argues, however, thelack of authenticity of cards purportedly signed by JesusM. Figuereo, Manuel J. Lema, Orlando Ronchaquira,Juan A. R. Garcia, Cemo Capric, and Bruno Mikulian(whose signature, Respondent originally agreed was au-thentic). The General Counsel and Respondent each4 N.LR.B. v. K & K Gourmet Meats. Inc, 640 F.2d 460, 465 (3d Cir.1981), is distinguishable. Here, the interrogations were accompained bythreats of closing of the restaurant, clearly a "suggestion" of retaliation." Of course, subjective feelings as to whether employees are, in fact,threatened, are of no consequence." For the same reason, the unilateral elimination of the benefit of freedesserts violates Sec. 8(aX5) and (1) of the Act.', Unlike N.LR.B. v. Monroe Tube Company. Inc., 545 F.2d 1320 (2dCir. 1976), cited in Respondent's brief, the solicitation was made toalmost all the employees and this record is replete with Respondent'sunfair labor practices.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled expert witnesses, who predictably testified that thesignatures were genuine and forgeries, respectively. Onrebuttal, Lema and Ronchaquira testified that theysigned the cards attributed to them.The General Counsel's expert witness was by far moreimpressive, indicating with precision various peculiaritiesof the contested signatures which, when compared withknown samples, demonstrated that the writing was of thesame hand. By contrast, Respondent's expert witness em-phasized the flow, fluidity, and rhythm of the writing todemonstrate differences, which he conceded might be af-fected by the conditions under which the employeessigned the cards. Here, there was testimony that employ-ees hurriedly signed petitions on an automobile and awall, where ballpoint pens frequently run out of ink.That two of the individuals whose signatures Respond-ent's expert questioned ultimately testified that the signa-tures were, in fact, their own, contributes to my credit-ing of the General Counsel's expert. Finally, Krull,whom I credit, testified that he witnessed each of theemployees' signatures; and my own examination of thesample signatures and those on the authorization cardspersuades me that all six cards are genuine.' According-ly, as of August 13, the date on which Respondent re-ceived the Union's demand for bargaining, the Unionwas authorized by 14 of Respondent's 23 employees torepresent them.There is one additional argument raised by Respond-ent regarding the Union's majority status. Certain em-ployees (including Krull) may have been under the im-pression that they were designating another union repre-senting restaurant workers, rather thar the Union herein.However, the record does not firmly establish this fact.Rather, I find that the record supports only the conclu-sion that the employees desired representation by a unionwhich represented workers in restaurants so that theycould obtain better benefits, and that is the reason theysigned the cards which Krull gave them. 726 SeventeenthInc., t/a Sans Souci Restaurant, 235 NLRB 604, 608(1978). In any event, whatever confusion there may havebeen ceased when, during the layoff, many of the em-ployees went to the Union's office, spoke to its princi-pals, and never indicated dissatisfaction with their repre-sentation by the Union and never revoked their authori-zation cards. I conclude that the Union represented amajority of Respondent's employees on August 13. Bur-lington Industries, Inc., Kernersville Finishing Plant, 257NLRB 712 (1981); Breaker Confections, Inc., 163 NLRB882, 887 (1967), modified 402 F.2d 499 (4th Cir. 1968).The propriety of a Gissel bargaining order turns on thefacts in each case. Here, the employees' attempts to orga-nize were quickly met with Respondent's speedy retribu-tion. First, efforts were made through illegal interroga-tion to ascertain who and what caused the employees toseek the help of the Union. Respondent threatened clo-sure of the restaurant and suggested that, if the employ-ees abandoned their union support, it would considergranting benefits. When the employees failed to aban-doned their union support and refused to adopt Respond-" Although I have some reservation about the signature of Figuereo,even if I found it invalid, my conclusion about Respondent's majoritystatus would not be affected.ent's suggestions, Respondent, without notice, closed therestaurant, giving no indication that the restaurant wouldreopen except if the employees abandoned their unionsupport. When this did not work, Respondent reopenedthe restaurant but warned that the employees ought towatch themselves and that Respondent was no longergoing to be an easy place to work. Finally, Respondentassaulted and discharged the principal union adherent.There can be little doubt as to the seriousness of Re-spondent's conduct, much of which falls into what havebeen referred to as "hallmark violations" of the Act.'9The threats to close involved the possibility of the directloss of employment, Gissel, 395 U.S. at 619, one of themost flagrant means by which Respondent could havehoped to dissuade its employees from maintaining theirunion support and a threat which "lingers long after theutterances have been abated." General Stencils, Inc., 195NLRB 1109, 1110 (1972); Gissel, 395 U.S. at 611, fn. 31;Chandler Motors, Inc., 236 NLRB 1565, 1566 (1978). InN.L.R.B. v. Sinclair Company, one of the four cases con-sidered in Gissel, the Court upheld a bargaining ordersolely on the basis of threats to close the plant contin-gent on a union victory. In Milgo Industrial, Inc., 203NLRB 1196, 1200-01 (1973), enfd. 497 F.2d 919 (2d Cir.1974), the Board cited Gissel for the proposition thatthreats of plant closure "are plainly actions which in andof themselves are egregrious enough under the rule ofGissel to come within the first category" of "exception-al" cases marked by "outrageous" and "pervasive" unfairlabor practices. 395 U.S. at 613. In Jim Baker TruckingCompany, 241 NLRB 121, 122 (1979), the Board stated:"Since most employees are dependent on their jobs fortheir livelihood, threatening to eliminate their place ofemployment is sufficiently serious to justify a bargainingorder, even standing alone." (Emphasis supplied.) See alsoSte-Mel Signs, Inc., 246 NLRB 1110 (1979); PrecisionGraphics, Inc., 256 NLRB 381 (1981).That the threat to close was effectuated by a 2-1/2-week layoff, of course, merely accentuates the need for abargaining order. Jensen's Motorcycle, Inc. d/b/a Hondaof San Diego, 254 NLRB 1248 (ALJD) (1981); W & WTool & Die Manufacturing Company, 225 NLRB 1000,1001 (1976), citing Vernon Devices Inc., 215 NLRB 425(1974). Finally, in no way has Respondent's conductminimized the conduct in which it engaged. Rather, afterthe layoff, it warned that the restaurant was going to bea different place to work in and punctuated its threatwith the assualt upon and discharge of Krull, the leadingunion adherent in this small unit. Pay 'N Save Corpora-tion, 247 NLRB 1346 (1980), enfd. 641 F.2d 697 (9th Cir.1981). I conclude that a bargaining order should issue,finding, in the words of Gissel, 395 U.S. at 614-615:"[T]he possibility of erasing the effects of [Respondent's]past practices and of ensuring a fair election ...by theuse of traditional remedies, though present, is slight andthat employee sentiment once expressed through cardsi' See, e.g., N.LR.B. v. Chester Valley. Inc., 652 F.2d 263, 272 (2d Cir.1981); N.L.R.B. v. Jamaica Towing Inc., 632 F.2d 208, 212-213 (2d Cir.1980).318 POLETTI'S RESTAURANTwould, on balance, be better protected by a bargainingorder .... ,0If the threat of a layoff is considered a most seriousviolation of employees' rights, the fact that the threatwas carried out must be considered even more egregious.Surely, employees will henceforth be aware that notonly does Respondent threaten retribution for their exer-cising Section 7 rights but also it is fully prepared tocarry out its threats. The normal Board remedies are notadequate to cure the violations found herein. Althoughemployees, under the recommended Order, will be reim-bursed for their loss of pay, with interest, one cannotgauge whether that remedy in fact makes them whole.For more than 2 weeks, they were without pay. For thegreater portion of that period, they had no idea whethertheir jobs had been completely lost. The employees areunlikely to forget this most unfortunate occurrence, andRespondent's renewal of its threats after the layoff andthe subsequent discharge of Krull make it likely that Re-spondent's misconduct will continue. Grandee Beer Dis-tributors, Inc. v. N.L.R.B., 630 F.2d 928, 934 (2d Cir.1980).Respondent, however, contends that a bargainingorder is inappropriate herein because only 5 of the origi-nal 14 signatories and 11 of the 23 employees were em-ployed by Respondent at the time of the hearing. Withthe addition of Krull, whom I shall order to be reinstat-ed, the numbers will be altered some what. In any event,Respondent contends that the employee turnover is im-portant to consider in determining whether a bargainingorder should issue, although it recognizes that the Boarddoes not consider it. See, e.g., General Stencils, Inc., 195NLRB 1109, 1111, fn. 7 (1972). With the reinstatement ofKrull, a majority of the original employee complementremains; and it cannot be said that, but for the illegallayoff, additional employees would not still be on Re-spondent's payroll. For example, Hungerford and abusboy never returned to work after August 16. If Re-spondent's argument were accepted, Respondent wouldbenefit from its own unfair labor practices, clearly not aresult which effectuates the policies of the Act.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to labordisputes burdening and obstructing commerce and thefree flow thereof.ADDITIONAL CONCLUSIONS OF LAW1. By refusing to bargain with the Union since August13, 1980, and by unilaterally increasing wages and elimi-nating benefits, Respondent has engaged in and is engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(aX)(5) and (1) of the Act.I Respondent's bargaining obligation arose as of August 13, 1980, thedate that the Union's mailgram demand for recognition was received byRespondent. Cas Walker's Cash Stores Inc., 249 NLRB 316 (1980).2. By interrogating its employees concerning theirsympathies for and activities on behalf of the Union andconcerning the sympathies and activities of other em-ployees; by threatening its employees with loss of jobs,closure of its facility, and unspecified reprisals to inducethem to abandon their support for the Union and to cir-culate antiunion petitions; by impliedly support for theUnion and to circulate antiunion petitions; by impliedlypromising its employees resolution of their grievancesand increase of benefits if they would abandon their sup-port of the Union and would circulate and sign antiunionpetitions; and by threatening to inflict and inflictingbodily injury on its employees, Respondent has engagedin and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) of theAct.3. By closing its facility and laying off its employeesand by discharging Vladimir Krull for engaging in unionactivities and for joining and assisting the Union, Re-spondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and (1) of the Act.4. All of these unfair labor practices burden and ob-struct commerce and the free flow thereof within themeaning of Section 2(6) and (7) of the Act.5. Respondent has not violated the Act in any othermanner.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the Act, I shall recom-mend that it cease and desist therefrom, post an appro-priate notice in both English and Spanish, and take cer-tain affirmative action designed to effectuate the pur-poses and policies of the Act, including, in addition tothe bargaining order referred to, supra, an order requir-ing Respondent to rescind the unilateral wage increase itgave to its cooks, upon request.Additionally, I shall recommend that Respondent beordered to offer Vladimir Krull reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges previously en-joyed, dismissing, if necessary, a replacement employee,and make him whole for any loss of earnings he mayhave suffered by reason of his discharge on September16, 1980, by paying him a sum of money equal to thatwhich he normally would have earned absent the dis-charge, less earnings during such period, with interestthereon, to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).2' I shall alsorecommend that Respondent be required to make wholeall of its employees who were laid off from August 16 toSeptember 3, 1980, for any loss of earnings they mayhave suffered, to be computed in the manner set forthabove.21 See, generally, Isis Plumbing d Heating Ca., 138 NLRB 716 (1962).319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the above findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER22The Respondent S.M.C. Rest. Corp. d/b/a Poletti'sRestaurant, New York, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively and in good faithconcerning rates of pay, wages, hours, and other termsand conditions of employment with Local 6, Internation-al Federation of Health Professionals, ILA, AFL-CIO,as the exclusive representative of its employees in thefollowing unit appropriate for the purposes of collectivebargaining:All full-time and regular part-time waiters, busboys,bartenders, cooks, salad people, general kitchenhelp, dishwashers, and porters employed by Re-spondent at its facility, but excluding all other em-ployees, guards, and supervisors as defined in theAct.(b) Threatening its employees with loss of jobs, closureof its facility, and unspecified reprisals to induce them toabandon their support for the Union and to circulate andsign antiunion petitions.(c) Interrogating its employees concerning their sym-pathies for and activities on behalf of the Union and con-cerning the sympathies and activities of other employees.(d) Impliedly promising its employees resolution oftheir grievances and increase of benefits if they wouldabandon their support of the Union and would circulateand sign antiunion petitions.(e) Closing its facility and laying off its employees, inorder to discourage their support of the Union.(f) Eliminating work-related benefits previously en-joyed by its employees, in order to discourage their sup-port of the Union.(g) Granting certain of its employees increased wages,in order to discourage their support of the Union.(h) Threatening to inflict, and inflicting, bodily injuryon its employees, in order to discourage their support ofthe Union.(i) Discharging its employees because they joined, sup-ported, and assisted the Union and in order to discouragethe membership in, support, and assistance of the Unionby its other employees.0) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guar-anteed them in Section 7 of the National Labor RelationsAct, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:"2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Upon request of the Union, bargain collectivelywith it as the exclusive collective-bargaining representa-tive of Respondent's employees in the above-describedappropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employment,and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Upon request of the Union, rescind the unilateralincreases of wages granted to certain of its employeesand provide its employees with free desserts, as Re-spondent previously did.(c) Offer Vladimir Krull immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to his seniority and other rights and privileges pre-viously enjoyed, dismissing, if necessary, a replacementemployee, and make him whole for any loss of earningshe suffered by reason of the discrimination against himfrom September 16, 1980, with interest thereon, to becomputed as described in the section of this Decision en-titled "The Remedy."(d) Make whole all employees who were laid off byRespondent from August 16 to September 3, 1980, forany loss of earnings suffered by reason of the discrimina-tion against them, with interest thereon, to be computedas described in the section of this Decision entitled "TheRemedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Post at its New York, New York, place of businesscopies of the attached notice marked "Appendix."2sCopies of said notice in both English and Spanish, onforms provided by the Regional Director for Region 2,after being duly signed by a representative of Respond-ent, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(g) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found herein."' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."320 POLETTI'S RESTAURANTAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT refuse to bargain collectively andin good faith concerning rates of pay, wages, hours,and other terms and conditions of employment withLocal 6, International Federation of Health Profes-sionals, ILA, AFL-CIO, as the exclusive repre-sentative of our employees in the following unit ap-propriate for the purposes of collective bargaining:All full-time and regular part-time waiters, bus-boys, bartenders, cooks, salad people, generalkitchen help, dishwashers, and porters employedby Respondent at its facility, but excluding allother employees, guards, and supervisors as de-fined in the Act.WE WILL NOT threaten our employees with lossof jobs, closure of our facility, and unspecified re-prisals to induce them to abandon their support forthe Union and to circulate and sign antiunion peti-tions.WE WILL NOT interrogate our employees con-cerning their sympathies for and activities on behalfof the Union and concerning the sympathies and ac-tivities of other employees.WE WILL NOT impliedly promise our employeesresolution of their grievances and increase of bene-fits if they would abandon their support of theUnion and would circulate and sign antiunion peti-tions.WE WILL NOT close our facility and lay off ouremployees, in order to discourage their support ofthe Union.WE WILL NOT eliminate work-related benefitspreviously enjoyed by our employees, in order todiscourage their support of the Union.WE WILL NOT grant certain of our employees in-creased wages, in order to discourage their supportof the Union.WE WILL NOT threaten to inflict and inflictbodily injury on our employees, in order to discour-age their support of the Union.WE WILL NOT discharge our employees becausethey joined, supported, and assisted the Union andin order to discourage the membership in, support,and assistance of the Union by our other employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act.WE WILL, upon request of the Union, bargaincollectively with it as the exclusive collective-bar-gaining representative of our employees in theabove-described appropriate unit with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an understandingis reached, embody such understanding in a signedagreement.WE WILL, upon request of the Union, rescind theunilateral increases of wages granted to certain ofits employees and provide employees with free des-serts, as we previously did.WE WILL offer Vladimir Krull immediate and fullreinstatement to his former position, without preju-dice to his seniority and other rights and privilegespreviously enjoyed, dismissing, if necessary, a re-placement employee, and make him whole for anyloss of earnings he suffered by reason of our dis-crimination against him from September 16, 1980,with interest.WE WILL make whole all our employees whowere laid off by us from August 16 to September 3,1980, for any loss of earnings suffered by reason ofour discrimination against them, with interest.S.M.C. REST. CORP. D/B/A POLETTI'S RES-TAURANT321